NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted December 7, 2018*
                                Decided December 7, 2018

                                           Before

                            MICHAEL S. KANNE, Circuit Judge

                            AMY C. BARRETT, Circuit Judge

                            MICHAEL B. BRENNAN, Circuit Judge

No. 17-3563

ELOISE K. HAHN,                                     Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 17 C 5434
BANK OF AMERICA, et al.,
    Defendants-Appellees.                           Jorge L. Alonso,
                                                    Judge.

                                         ORDER

         Eloise Hahn sued Bank of America, Stifel Financial Corporation, and Herman
Marino for violating the terms of an irrevocable trust, stealing her identity, and pilfering
her tax refunds. The district court dismissed Hahn’s complaint for failure to state a
claim, finding that it did not establish a basis for jurisdiction, did not identify particular
claims against particular defendants, and did not state how Hahn was entitled to relief.

       *The defendants were not served with process in the district court and are not
participating in this appeal. We have agreed to decide this case without oral argument
because the appeal is frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 17-3563                                                                      Page 2

When Hahn did not cure those problems in her amended complaint, the district court
dismissed the case with prejudice.
       On appeal, Hahn repeats her allegations—which are extremely difficult, if not
impossible, to follow—from her complaint, but she has neither engaged with the district
court’s reasoning nor cited any legal authority. We construe pro se filings liberally,
Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001), but even pro se litigants must
comply with Federal Rule of Appellate Procedure 28(a)(8), see Anderson, 241 F.3d at 545–
46, which requires that a brief contain a cogent argument and citations to authority.
Because Hahn has not presented an argument, and because we see no obvious errors,
the appeal is DISMISSED.